Citation Nr: 9932764	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Entitlement to an increased (compensable) rating for 
hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1952 to November 1955, and from December 1955 to 
November 1957.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from October 1995 and December 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied his petition to 
reopen claims for service connection for a right leg 
disorder, diabetes mellitus, a skin disorder, and a stomach 
disorder.  The RO also denied his claim for 
service connection for a right wrist disorder and for a 
higher (compensable) rating for his hemorrhoids.  During the 
pendency of his appeal, he has twice testified at hearings at 
the RO in support of his claims, initially in April 1996 
before a local hearing officer, and more recently in October 
1998 before the undersigned Member of the Board.

The veteran indicated in his January 1998 Notice of 
Disagreement (NOD) that he would like to "receive some type 
of compensation [for] service or non-service connection."  
To the extent this may be construed as a claim for pension 
benefits, the Board points out that the RO granted pension 
benefits in February 1992 because it determined that he is 
unable to secure and maintain substantially 
gainful employment due to the severity of his disabilities.  
Therefore, no further consideration of this matter is deemed 
necessary.


FINDINGS OF FACT

1.  In August 1961, the RO denied the veteran's claims for 
service connection for right leg and skin disorders; he did 
not timely appeal.

2.  In March 1963, and later in September 1965, the RO denied 
the veteran's claim for service connection for a stomach 
disorder; he did not timely appeal.

3.  In September 1987, the Board denied the veteran's claim 
for service connection for diabetes mellitus.

4.  In October 1990, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
a skin disorder; he did not timely appeal.

5.  The evidence that has been submitted since the August 
1961, September 1965, September 1987, and October 1990 
decisions of the RO and the Board is either cumulative of 
evidence that was of record when those decisions were issued 
or does not tend to suggest that the veteran has a right leg 
disorder, Diabetes mellitus, a skin disorder, or a stomach 
disorder as a result of his service in the military, 
including any incident of service.

6.  There is no medical evidence of record suggesting that 
the veteran's current right wrist pathology is a residual of 
trauma he sustained while on active duty in the military, or 
any other incident of service.

7.  The veteran currently has only one internal hemorrhoid of 
very minimal size; there are no external hemorrhoids, and no 
clinical evidence of stricture of his rectum or anus, or 
irreducibility of the hemorrhoid, excessive redundant tissue, 
or fissures or persistent bleeding with secondary anemia; he 
also has normal sphincter control.


CONCLUSIONS OF LAW

1.  The RO's August 1961, September 1965, and October 1990 
decisions denying the veteran's claims for service connection 
for a right leg disorder, a skin disorder, and a stomach 
disorder, are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1999).

2.  As new and material evidence concerning the claims for 
service connection for a right leg disorder, a skin disorder, 
and a stomach disorder has not been submitted, the 
requirements to reopen these claims have not been met.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The Board's September 1987 decision denying the veteran's 
claim for service connection for diabetes mellitus is final.  
38 U.S.C.A. §§ 511(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).

4.  New and material evidence to reopen the claim of service 
connection for Diabetes mellitus has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

5.  The veteran's claim for service connection for a right 
wrist disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The criteria for a compensable rating for the hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained during 
active military service, or for disability that is due to a 
preexisting disease or injury if it was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain conditions-including arthritis (degenerative joint 
disease), Diabetes mellitus, and peptic (gastric) ulcers-are 
presumed by VA to be chronic per se, and incurrence in 
service will be presumed if the conditions are manifested to 
a compensable degree within a prescribed period of time after 
service-which is one year for arthritis, diabetes mellitus, 
and peptic (gastric) ulcers.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for a Right Leg 
Disorder, Diabetes mellitus, a Skin Disorder, and a Stomach 
Disorder

When the Board denies a claim, the decision is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  Similarly, 
if the RO denies a claim, and the veteran does not timely 
appeal the decision, then "new and material" evidence must 
be submitted or obtained in order for the Secretary of VA to 
reopen the claim and review the former disposition of it.  
See 38 U.S.C.A. § 5108.  The provisions of section 5108 
require consideration of all evidence since the last final 
denial, regardless of whether it was a decision by the RO or 
the Board, in determining whether the claim must be reopened 
and readjudicated on the merits.  See Evans v. Brown, 
9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).  Thus, as applied to the specific claims 
at issue in this appeal, the Board must determine whether new 
and material evidence has been submitted since:

(i) an August 1961 RO denial of the claim 
for service connection for a right leg 
disorder;

(ii) a September 1965 RO denial of the 
claim for service connection for a 
stomach disorder;

(iii) a September 1987 Board denial of 
the claim for service connection for 
Diabetes mellitus; and

(iv) an October 1990 RO denial of the 
claim for service connection for a skin 
disorder.

In determining whether these claims may be reopened, a two-
step analysis must be employed.  First, the Board must 
determine whether the evidence submitted to reopen the claims 
are both new and material.  Secondly, if, and only if, the 
Board determines that the evidence is both new and material, 
the claims are deemed to have been reopened and must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).
The "new and material" analysis involves two questions:  
(1) is the evidence at issue "new," that is, not of record 
at the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the 
claims.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Although 
records show that the RO has included this as a requirement 
for reopening the claims in its prior decisions, which was 
previously the practice of the agency in accordance with the 
court's case law, the Board finds that applying the correct 
legal standard discussed in Hodge, without first remanding 
the claims to the RO, will not be prejudicial to the veteran 
because be has not submitted evidence that is both new and 
probative, meaning the outcome of his appeal is the same 
regardless of whether his claims are considered under the 
two- or three-prong tests for reopening claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, 
to remand his claims to the RO for consideration of the 
correct legal standard for reopening claims would be 
pointless and would not result in a determination favorable 
to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. 
Reg. 49747 (1992).  

(i) Right Leg Disorder

When the RO denied the claim for service connection for a 
right leg disorder in August 1961, there was no evidence in 
the veteran's service medical records (SMRs) suggesting that 
he had complaints concerning his right leg while on active 
duty or that a right leg disorder of any sort was clinically 
diagnosed during service.  There also was no post-service 
medical evidence suggesting such complaints or a clinical 
diagnosis of a right leg disorder.  In September 1961, the RO 
notified him of its decision, and of his procedural and 
appellate rights, and he did not timely appeal, so the 
decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.1103.

Although some of the medical evidence submitted by the 
veteran since the RO's decision, including records of 
treatment he received during 1992, the report of an April 
1996 VA examination, and an April 1996 statement from a 
private physician, Rudolph C. Willis, M.D., confirms that the 
veteran has a right leg disorder-diagnosed as chronic venous 
insufficiency due to thrombophlebitis 
(deep vein thrombosis)-none of this medical evidence 
suggests this condition is the result of his service in the 
military, including any trauma he may have sustained during 
service.  Consequently, while new, this evidence is not 
material.  Lathan v. Brown, 7 Vet. App. 359, 365-66 (1995).  
The remainder of the medical evidence pertains to complaints 
and treatment for conditions not related to his right leg, so 
that evidence, while new, also is not material.

The other evidence submitted in support of this claim 
consists of several written statements from the veteran, and 
his representative, and transcripts of oral testimony that 
the veteran gave during his hearings.  Since, however, the 
contentions and arguments that he and his representative made 
in the various written statements, and while testifying 
during the hearings, are essentially the same as the 
contentions and arguments that were made when the RO denied 
the claim in August 1961 (namely, that the right leg disorder 
is related to his military service), this evidence is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
The veteran, and those acting on his behalf, always have 
contended that he experienced persistent pain in his right 
leg during service; that he received treatment ("pills") 
for his symptoms; and that he has experienced problems with 
this extremity on an ongoing basis during the years since 
service.  Therefore, his contentions are merely a reiteration 
of those he made prior to the RO denying his claim in August 
1961.  Furthermore, as neither he nor his representative 
possesses the necessary medical expertise and training to 
competently render an opinion on a medical matter, 
such as the etiology of a condition, their allegations 
purporting to do so also are not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where, as here, 
resolution of the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously denied claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Inasmuch as none of the evidence associated with the claims 
file since the August 1961 RO decision, when viewed either 
alone or in light of the evidence previously of record, tends 
to suggest that the veteran's right leg disorder was either 
incurred in or aggravated by his service in the military, the 
evidence is not both "new and material" for the purpose of 
reopening this claim, and the RO's denial remains final.

(ii) Stomach Disorder

The RO initially denied the veteran's claim for service 
connection for a stomach disorder in March 1963, noting that 
his SMRs showed that he received treatment on various 
occasions during service for a litany of relevant 
complaints-including pain in his groin, testicles, and 
urethra (diagnoses included epididymo-orchitis and possible 
prostatitis); pain in his kidney/renal area (no 
disease/defect was found); and pain in his side (diagnoses 
included appendicitis and gastro-enteritis).  The doctors in 
service were unable to determine the etiology of the gastro-
enteritis, reporting that its "cause [was] undetermined," 
and there was no evidence of this condition, or of any of the 
other conditions, during the separation examination.

Also of record was a statement from one of the veteran's 
private physicians, A. L. Lewis, M.D., indicating that he had 
treated the veteran since service, in 1958, for complaints of 
pain in the right side of his stomach (abdomen) and groin, 
which he had been experiencing for about 4 years, and which 
had progressed to the left side of his stomach.  Dr. Lewis 
suspected the veteran had sub-acute enteritis.

Because of the symptoms experienced in service, and since 
service, the RO had the veteran examined in January 1963.  
During that evaluation, which included an intravenous 
pyelogram (IVP), there was no objective clinical evidence of 
any sort of gastrointestinal (GI) or genitourinary (GU) 
disorder.  Consequently, the RO concluded that the conditions 
noted in service were "acute and transitory" and resolved.  
The RO also concluded that hernia surgery he underwent in 
June 1962, nearly 5 years after the end of his second period 
of active duty, also was not related to his service in the 
military.  After being notified of the decision, and of his 
procedural and appellate rights, he did not timely appeal, so 
the decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.1103.

In June 1965, the veteran petitioned the RO to reopen his 
claim, alleging that he sustained a shrapnel wound to the 
lower right portion of his stomach during service, in about 
May 1953, when spraying fragments from an exploding land mine 
pierced his abdomen while he and three others were out in the 
field laying "trip" lines (during the "twilight" of the 
day).  He also alleged that he eventually had to have the 
shrapnel removed after service, in about 1961, by a private 
physician.  As further support for the claim, a friend and 
former service comrade of the veteran (James E. Williams), 
who also was stationed in Korea during the war, submitted a 
statement in August 1965 corroborating the allegations of a 
shrapnel injury in service, although the service comrade said 
the trauma was due to a "hand [g]renade," as opposed to an 
exploding "land mine."  The service comrade also claimed 
the veteran was taken to a hospital after the incident for 
treatment, where he remained a patient for about one month.

In September 1965, the RO denied the petition to reopen the 
claim because there was no medical evidence showing 
complaints or treatment for a shrapnel wound to the stomach 
during service, including when examined for separation from 
service, and because there was no indication that the veteran 
received the Purple Heart, or similar commendation, 
specifically denoting an injury sustained in combat.  The RO 
also made note of the fact that he did not allege such an 
injury when filing his earlier claims for VA compensation 
benefits, and that there was no clinical evidence of 
residuals of such an injury during his January 1963 VA 
examination.  Later in September 1965, the RO notified him of 
the decision, and of his procedural and appellate rights, and 
he did not timely appeal, so the decision became final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.

The evidence submitted since that decision includes 
additional copies of the SMRs, which were considered by the 
RO when previously denying the claim, so this evidence is not 
new.  Most of the other evidence submitted pertains to 
complaints and treatment for conditions not related to the 
stomach, so that evidence, while new, is not material.  The 
remaining medical evidence consists of an April 1996 
statement from Dr. Willis indicating that he has treated the 
veteran for several years, since 1986, for peptic (gastric) 
ulcers.  Also, a VA physician who examined the veteran in 
April 1996 diagnosed a history of gastric ulcers, but neither 
the VA physician, nor Dr. Willis, in turn, linked the gastric 
ulcers to the veteran's service in the military, including 
any incident of trauma (such as due to a shrapnel wound) or 
to any of the multitude of symptoms that he experienced 
during service due to the gastro-enteritis, possible 
prostatitis, epididymo-orchitis, appendicitis, etc.  
Therefore, this evidence, although new, is not material.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The numerous written statements from the veteran and his 
representative, as well as the transcripts of the testimony 
he gave during his hearings, is not new evidence because he 
merely reiterates contentions and arguments that he made 
prior to the RO denying this claim in September 1965.  See 
Reid, 2 Vet. App. at 315.  Also, because he and his 
representative do not have the medical competence necessary 
to comment on the etiology of a condition-to establish the 
requisite nexus between the present symptomatology associated 
with his gastric ulcers and his service in the military-this 
evidence is not material.  See Moray, 5 Vet. App. at 214; 
Espiritu, 2 Vet. App at 494-95.  Moreover, even if the Board 
assumes that he sustained a shrapnel wound to his stomach 
during service in the manner alleged, as required by 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), this still 
does not obviate the need for him to submit competent medical 
nexus evidence linking his present symptomatology to that 
incident of trauma.  See Kessel v. West, No. 98-772 
(U.S. Vet. App. Sept. 20, 1999) (en banc).

Inasmuch as none of the evidence associated with the claims 
file since the September 1965 RO decision, when viewed either 
alone or in light of the evidence previously of record, tends 
to suggest that the veteran's stomach disorder was either 
incurred in or aggravated by his service in the military, the 
evidence is not both "new and material" for the purpose of 
reopening this claim, and the RO's denial remains final.


(iii) Diabetes Mellitus

When denying this claim in September 1987, the Board 
indicated there was no evidence in the veteran's SMRs 
suggesting that he had complaints or received treatment for 
diabetes mellitus at any time while on active duty, or within 
the
one-year presumptive period after service.  The Board also 
indicated there was no clinical evidence of this condition 
during his January 1963 VA examination, when a urinalysis was 
negative for signs of sugar, or while he was hospitalized 
several years later, in October 1982, when he personally 
denied having a history of diabetes.  The first medical 
evidence of diabetes, post service, were records of treatment 
he received at a VA medical center (VAMC) in September 1985, 
and later in September 1986.  The Board further noted that 
Diabetes mellitus also was diagnosed during a VA compensation 
examination in 1986.  Therefore, because there was no 
competent evidence of a manifestation of the condition during 
service, or for many years after service, well beyond the 
one-year presumptive period, the Board concluded that service 
connection was not warranted since the diagnoses in 1985 and 
1986, although made, were not etiologically linked to service 
by competent medical evidence.

During the years since the Board's decision, the veteran has 
submitted more medical records showing additional treatment 
for diabetes mellitus.  This includes records of treatment he 
received in a VA outpatient clinic on various later occasions 
during 1986, and numerous times more recently from 1987 to 
1992.  Also submitted were records of a VA examination he 
underwent in January 1992; records of treatment he received 
from March to April 1992 while hospitalized at Newark 
Beth Israel Hospital; a statement from one of his treating 
physicians at that facility, Indu Sabnani, M.D.; records of 
treatment the veteran received in November and December 1993 
at Okin Oncology Center; records of treatment he received in 
August 1993 and July 1994 while hospitalized at a VAMC; 
records of additional treatment he received in a VA 
outpatient clinic during 1993, 1994, and 1995; the April 1996 
statement from Dr. Willis; and, finally, records of the April 
1996 VA compensation examination.  All of these records 
contain further diagnoses of diabetes mellitus, but this 
evidence is not new because the Board acknowledged in its 
September 1987 decision that the veteran has diabetes.  The 
dispositive issue then, as it continues to be now, is that 
none of the medical evidence submitted links his diabetes to 
his service in the military, so the evidence also is not 
material.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
The remaining medical evidence submitted pertains to 
complaints and treatment for conditions other than diabetes, 
so that evidence, while new, also is not material.

Similarly, the numerous written statements from the veteran 
and his representative, as well as the transcripts of the 
testimony he gave during his hearings, do not constitute new 
evidence because they merely reiterate contentions and 
arguments that he made prior to the Board denying this claim 
in September 1987.  See Reid, 2 Vet. App. at 315.  Also, 
because he and his representative do not have the medical 
competence necessary to comment on the etiology of his 
diabetes-to establish the requisite nexus between his 
present symptomatology associated with it and his service in 
the military-this evidence also is not material.  See Moray, 
5 Vet. App. at 214; Espiritu, 2 Vet. App. at 494-95.

Inasmuch as none of the evidence associated with the claims 
file since the September 1965 RO decision, when viewed either 
alone or in light of the evidence previously of record, tends 
to suggest that the veteran's stomach disorder was either 
incurred in or aggravated by his service in the military, the 
evidence is not both "new and material" for the purpose of 
reopening this claim, and the RO's denial remains final.

(iv) Skin Disorder

The RO initially denied the veteran's claim for service 
connection for a skin disorder ("head itch") in August 
1961, after which he did not timely appeal.  He also did not 
timely appeal an October 1990 RO decision that denied his 
petition to reopen this claim.  Thus, that decision is final 
and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.

In denying this claim in October 1990, the RO acknowledged 
that the veteran received treatment during service, in 
February 1957, for dermatitis affecting an unspecified area 
of his body, which was not present during his separation 
examination.  The RO also acknowledged that records confirmed 
that he had received pertinent treatment since service, 
particularly in a VA outpatient clinic during 1989 and 1990, 
when additional relevant diagnoses were made of:  
a) pruritus capitis/capillus ("itchy scalp"), b) tinea 
pedis ("Athlete's feet"), and c) folliculitis with 
resulting scarring due to focal alopecia affecting the 
occipital/parietal areas of the scalp.  However, since there 
was no medical evidence linking ("relating") any of the 
current conditions to service, or medical evidence showing a 
diagnosis of dermatitis since service (to suggest that the 
episode in service was not "acute and transitory"), the RO 
concluded that service connection was not warranted.

During the years since that RO decision, the veteran has 
submitted more medical records, including the report of a 
January 1992 VA examination; the April 1996 statement from 
Dr. Willis; and the report of the April 1996 VA examination.  
All of these records contain additional diagnoses of pruritus 
capitis and pruritic folliculitis of the scalp with resulting 
scarring alopecia, but this evidence is not new because the 
RO acknowledged in its October 1990 decision that the veteran 
has these conditions.  The dispositive issue then, as it 
continues to be now, is that none of the medical evidence 
submitted etiologically links any of his skin disorders to 
his service in the military.  Hence, since even this 
additional evidence does not purport to do this, it also is 
not material.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  It also should be borne in mind that, although 
dermatitis was diagnosed during service, the veteran's 
treating physician did not specify the area of the body that 
it was affecting, and there was no indication of the presence 
of this condition during his separation examination.  
Furthermore, dermatitis has not been diagnosed at any time 
since service, including during the occasions he has received 
treatment since the RO denied his claim in October 1990.  
Therefore, the records concerning that treatment, which were 
submitted in an effort to reopen his claim, also are not 
material in this respect.  Id; see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (competent medical evidence of 
current disability is required for service connection).  The 
remaining medical evidence submitted pertains to complaints 
and treatment for conditions other than involving the skin, 
so that evidence, while new, also is not material.

Similarly, the numerous written statements from the veteran 
and his representative, as well as the transcripts of the 
testimony he gave during his hearings, do not constitute new 
evidence because they merely reiterate contentions and 
arguments that he made prior to the RO denying this claim in 
October 1990.  See Reid, 2 Vet. App. at 315.  Also, because 
he and his representative do not have the medical competence 
necessary to diagnose a condition (i.e., dermatitis) or to 
comment on the etiology of any of the other dermatological 
conditions currently shown (pruritus capitis, folliculitis, 
alopecia, tinea pedis, etc.), this evidence also is not 
material.  See Moray, 5 Vet. App. at 214; Espiritu, 2 
Vet. App. at 494-95.

Inasmuch as none of the evidence associated with the claims 
file since the October 1990 RO decision, when viewed either 
alone or in light of the evidence previously of record, tends 
to suggest that any of the veteran's skin disorders were 
either incurred in or aggravated by his service in the 
military, the evidence is not both "new and material" for 
the purpose of reopening this claim, and the RO's denial 
remains final.

(v)  Conclusion

The Board is aware of no circumstances in this case that 
would put VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen any of the claims at issue (regardless of whether 
it concerns the right leg, diabetes mellitus, or skin and 
stomach disorders),.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  The Board also finds that, inasmuch as the RO denied 
these claims on the same basis as the Board, and provided the 
veteran with an explanation as to why his petitions to reopen 
these claims were deficient, the "duty to inform" him of 
the evidence necessary to complete his application to reopen 
these claims has been met.  Id.;38 U.S.C.A. § 5103(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen any of his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


II.  Service Connection for a Right Wrist Disorder

A preliminary determination that must be made concerning this 
claim is whether it is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or during 
the applicable presumptive period after service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service, or during the presumptive period after 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran alleges that he fell and injured his right wrist 
during service; that he requested and received treatment for 
his injury shortly after the incident; and that he has 
experienced chronic residuals of the trauma during the years 
since service, thereby warranting service connection.

On file is a copy of a record indicating that the veteran 
fell on his right wrist during service in March 1953, while 
running, causing the wrist to swell.  The diagnosis was 
possible sprain.  He was told to soak the wrist and apply 
an ace bandage.  There are no records suggesting that he 
experienced any additional symptoms referable to his right 
wrist for the remainder of the time that he was on active 
duty in the military, or for many years after service, well 
beyond the one-year presumptive period.

Records show that the veteran was hospitalized from October 
to November 1974 for complaints of pain in the wrist.  He 
indicated that he had been experiencing the pain for about 4 
years.  His doctors observed a ganglion cyst (aneurysm) at 
the joint of the wrist and lower forearm, and they excised it 
surgically.  There were no complications.

More recent evidence, including the report of an April 1996 
VA examination, contains a diagnosis of degenerative disease 
in the region of the ulnocarpal joint of the right wrist.  In 
October 1997, the veteran underwent another VA examination 
to obtain a medical opinion concerning the etiology of his 
right wrist pathology.  After reviewing the veteran's 
pertinent medical history, the examiner indicated that the 
veteran experiences pain and discomfort in his right wrist as 
a residual of the ganglion cyst that was excised several 
years earlier.  The examiner also indicated that the veteran 
experiences numbness in the fingers of his right hand and 
limitation of motion due to cervical radiculopathy, which is 
not related to the sprain that he sustained during service.

Initially, the Board notes that the veteran's sworn testimony 
during his hearing in October 1998 was somewhat inconsistent 
with the evidence that supports his claim, since he alleged 
during that hearing that he injured his right wrist in about 
1956 while skiing (as opposed to in 1953, while running).  
But, ignoring for the moment this inconsistency in the 
evidence, even if the Board were to assume, arguendo, that he 
injured his right wrist during service (regardless of the 
cause), there still is no medical evidence suggesting that 
any of his current right wrist pathology is a residual of 
that trauma, and this type of evidence is necessary to well 
ground his claim.  See Arms v. West, 12 Vet. App. 188, 195 
(1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Although the veteran and his representative no doubt believe 
that there is a correlation between his right wrist injury in 
service and his current symptoms, since they are laymen, they 
do not have the necessary medical training and expertise to 
give a competent opinion on the determinative issue of 
causation.  Therefore, their opinions in this regard have no 
probative value.  See Espiritu, 2 Vet. App. at 492-4.  
Medical evidence-and not just unsubstantiated allegations-
is required to well ground a claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  This is simply no such evidence 
in this case.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Moreover, the Board is aware of 
no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make his claim well grounded.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board 
also finds that, inasmuch as the RO denied this claim on the 
same basis as the Board-as not well grounded-and notified 
him in the May 1998 Statement of the Case (SOC) of the 
requirement to submit a well-grounded claim and competent 
evidence suggesting that the condition claimed was incurred 
in or aggravated by service, he clearly is not prejudiced by 
the Board's decision to deny his claim on this same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  The 
Board also is satisfied that VA has met its "duty to 
inform" him of the evidence necessary to support his claim-
to warrant full consideration on the merits-and the reasons 
why the current claim is inadequate.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996), citing 38 U.S.C.A. § 5103(a).

III.  Increased (Compensable) Rating for Hemorrhoids

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for his hemorrhoids is plausible 
and, therefore, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim, as here, that a service-
connected disability is more severe than presently rated is 
well grounded where the veteran alleges that a higher rating 
is justified due to the severity of his condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a veteran submits a well-grounded claim, the VA must 
assist him in developing the facts pertinent to his claim.  
Id.  The Board is satisfied that all relevant evidence has 
been obtained concerning this claim and that no further 
assistance to the veteran is required to comply with the 
"duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at issue, however, where he did not 
timely appeal the propriety of the initial rating, 
his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran alleges that he experiences various symptoms 
indicating his hemorrhoids are more severe than presently 
rated.  Specifically, he says that his hemorrhoids are 
painful, itch, and bleed; that he has blood in his stool 
(melena); and that he has to modify his diet ("eat soft 
food") and experiences constipation.

The veteran's hemorrhoids are rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Under this code, a noncompensable (0 
percent) rating is warranted if the hemorrhoids are mild or 
moderate.  To warrant a 10 percent rating, they must be large 
or thrombotic, irreducible, with excessive redundant tissue, 
and evidencing frequent recurrences.  A 20 percent rating, 
which is the maximum rating under this code, requires 
persistent bleeding of the hemorrhoids and secondary anemia, 
or with fissures.  Id.

Records show that the veteran underwent surgery (a 
hemorrhoidectomy) in January 1974 to excise painful, 
thrombosed internal and external hemorrhoids that were 
leaving blood in his stool.  Postoperatively, he had minimal 
discomfort.

During a January 1992 VA examination, he indicated that he 
still experienced pain ("soreness") in his anal area with 
bowel movements, and that he was taking medication 
("laxatives and Preparation H").  On objective clinical 
evaluation of his rectum, there were no signs of pathway 
obstruction ("stricture"), fissures, or a mass or external 
hemorrhoids.

Dr. Willis reported in his April 1996 statement that he had 
been treating the veteran's hemorrhoids, which were both 
internal and external, with suppositories, Colace, and a 
stool softener.  Dr. Willis also indicated that the veteran 
had a history of experiencing bleeding from the hemorrhoids.

When examined by VA in April 1996 in connection with his 
current appeal, there were external and internal hemorrhoids 
present, but they were not thrombosed and a test of the 
veteran's stool for blood (Hemoccult) was negative.  The 
results of a more recent VA examination, in September 1997, 
were equally unremarkable, as examination of the veteran's 
rectum disclosed that he had a normal sphincter.  He did not 
have any external hemorrhoids, and the only internal 
hemorrhoid that was present on palpation of his rectum was 
described as "very minimal."  The diagnosis was status post 
surgery for hemorrhoids with recurrence.

Although the medical evidence of record clearly shows that 
the veteran still has hemorrhoids, despite his surgery many 
years ago, there is no objective clinical indication that 
they are of such severity as to warrant a compensable rating 
under Code 7336.  The noncompensable (0 percent) rating that 
he currently has contemplates that he will, at times, have 
recurrences of the hemorrhoids, and that such recurrences 
will induce "moderate" symptoms.  However, the mere 
presence or recurrence of the hemorrhoids, without objective 
clinical evidence of more severe symptomatology associated 
therewith, precludes the assignment of a higher rating.

The VA physician who examined the veteran most recently, in 
September 1997, indicated that the hemorrhoids are not large 
or thrombotic, bearing in mind that he described the lone 
internal hemorrhoid as "very minimal," and did not observe 
any external hemorrhoids whatsoever.  Similar comments 
concerning the severity of the hemorrhoids were made by the 
VA physician who earlier examined the veteran in April 1996; 
that examiner also indicated that none of the hemorrhoids 
were thrombosed, which is required for a 10 percent rating.  
Also, there has been no mention of irreducibility of the 
hemorrhoids, or excessive redundant tissue, or "frequent" 
recurrences (as opposed to only occasional ones) that might 
otherwise warrant a 10 percent rating under Code 7336.

Lastly, there has been no clinical indication of "persistent 
bleeding with secondary anemia," or "fissures," that might 
warrant a 20 percent rating under Code 7336.  Dr. Willis 
indicated that the veteran has "a history of" bleeding 
hemorrhoids, not that he was currently experiencing any 
bleeding, much less that it was "persistent" as required 
for a 20 percent rating.  Also, it is significant that, 
during the VA examination that same month, there was 
absolutely no clinical evidence of bleeding hemorrhoids, as a 
test of the veteran's stool for blood (Hemoccult) was 
entirely negative.  There also was no clinical evidence of 
fissures during the January 1992 VA examination that might 
otherwise warrant the assignment of a higher rating under 
Code 7336.

The veteran is not shown to be entitled to a higher rating 
for his hemorrhoids under any other diagnostic code.  There 
has been no indication of a prolapse of his rectum, as 
required for a higher rating under Code 7334, and the VA 
physician who examined him in January 1992 indicated there 
were no signs of stricture of his rectum or anus, meaning 
that a higher rating is not warranted under Codes 7333.  
Similarly, because the VA physician who examined him in 
September 1997 indicated that he had a normal sphincter, 
there is no plausible basis for assigning a higher rating 
under Code 7332.

Since the overall severity of the hemorrhoids is most 
commensurate with a noncompensable (0 percent ) rating, this 
is the rating that must be assigned.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a higher rating, 
so the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above determination is based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes 
that there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's hemorrhoids, as there 
has been no showing that this condition has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or that the condition has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petitions to reopen the claims for service connection for 
a right leg disorder, Diabetes mellitus, and skin and stomach 
disorders, are denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for a right wrist disorder is denied.

The claim for a compensable rating for hemorrhoids is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

